DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/2/2021 is acknowledged. Claims 2, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021. The requirement is deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following: paragraph 0063 recites that each of the anchors extending from the first axial ends to the second axial ends of the openings also extends circumferentially as it extends in the axial direction of the body such that the anchors extend helically around the body of the device. It is unclear from the specification and the drawings how the anchors are able to extend helically around the body. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauck (US Pub. No. 2014/0067073).
Hauck discloses the following regarding claim 1: an anchoring device, the device comprising: a tubular body (Figs. 1, 8, 9, 12-17) having a longitudinal axis (extending through the length of the tubular body), an outer surface (exterior surfaces of the tubular body), and an inner surface (interior surfaces of the tubular body) opposite and radially spaced apart from the outer surface (Figs. 1, 8, 9, 12-17), wherein an axially extending section of the body defines at least one opening (please see, for example, annotated Figure A, below) extending from the outer surface to the inner surface (Figs. 1, 9, 12, 14-17), the at least one opening having a first axial 

    PNG
    media_image1.png
    415
    567
    media_image1.png
    Greyscale

Figure A.

Hauck discloses the following regarding claim 4: the device of claim 3, wherein the body and the anchor are integrally formed (Figs. 1, 8, 9, 12-17).  
Hauck discloses the following regarding claim 9: the device of claim 1, wherein the body comprises a porous material (paras. 0054-0055).  
Hauck discloses the following regarding claim 10: the device of claim 1, wherein the body comprises a biocompatible material (paras. 0047-0048, 0054-0055).  
Hauck discloses the following regarding claim 11: the device of claim 1, wherein the at least one anchor extends parallel to the longitudinal axis (Figs. 1, 8, 9, 12-17).  
Hauck discloses the following regarding claim 12: the device of claim 1, wherein the at least one anchor extends circumferentially (Figs. 1, 8, 9, 12-17; paras. 0047-0050, 0054-0060) as it extends in an axial direction (radial axis direction) such that the at least one anchor extends helically around the body of the device (Figs. 1, 9, 12, 14, where the helical shape is being formed by alternating anchors positioned on the front and the back of the device).  
Hauck discloses the following regarding claim 13: the device of claim 1, wherein a cross-section of the body as viewed in a plane perpendicular to the longitudinal axis is circular (Figs. 1, 8, 9, 12-14, 16, 17).  
Hauck discloses the following regarding claim 14: the device of claim 1, wherein the body includes two axially extending sections (upper and lower sections of the body) (Figs. 1, 8, 9, 12-17), and each of the two axially extending sections defines two or more circumferentially spaced openings (Figs. 1, 8, 9, 12-17).  

Hauck discloses the following regarding claim 16: the device of claim 1, wherein the anchor is not curved along the axial direction in the retracted position (Figs. 8, 13, 15-17; paras. 0047-0050, 0054-0060).  
Hauck discloses the following regarding claim 17: the device of claim 1, wherein the axially extending section of the body defines at least three circumferentially spaced openings and the device includes at least three anchors (Figs. 1, 8, 9, 12-17).  
Hauck discloses the following regarding claim 18: the device of claim 1, wherein the shape memory material is NiTi (para. 0047).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Thorwarth et al. (US Pub. No. 2013/0046346; hereinafter Thorwarth).
Hauck discloses the limitations of the claimed invention, as described above. However, it does not recite the body comprising a single piece of formed shape memory material foil.  Thorwarth teaches that it is well known in the art that a single piece of formed shape memory material foil is used to form a medical implant (paras. 0037, 0049-0052), for the purpose of providing the device with the desired dimensions and physical characteristics needed .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Biedermann et al. (US Pat. No. 11,045,237; hereinafter Biedermann).
Hauck discloses the limitations of the claimed invention, as described above. However, it does not recite the body comprising a material with a higher modulus of elasticity than the at least one anchor.  Biedermann teaches that it is well known in the art that a bone anchor has a body comprising a material with a higher modulus of elasticity than the at least one anchor (col. 5, lines 44-54), for the purpose of providing the device with the desired physical characteristics needed to properly suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of Hauck according to the teachings of Biedermann, in order to provide the device with the desired physical characteristics needed to properly suit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck in view of Keast et al. (US Pub. No. 2012/0289776; hereinafter Keast).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.